      3:21-cv-00590-JFA        Date Filed 02/26/21      Entry Number 1-1       Page 1 of 9




                                                                                                      ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
STATE OF SOUTH CAROLINA                              IN THE COURT OF COMMON PLEAS
KERSHAW COUNTY                                       FILE NO:

 ALLSTATE INSURANCE COMPANY A/S/O
 PAUL AND MARY HAYES
          Plaintiff,
                                                                     SUMMONS
    vs.


 KOHLER CO., LSP PRODUCTS GROUP,
 INC.
              Defendants.


TO THE DEFENDANTS ABOVE-NAMED:


YOU ARE HEREBY SUMMONED and required to answer the Complaint herewith served upon
you, which was filed in the Office of the Clerk of Court and to serve a copy of your answer to
same upon subscriber at 300 Pettigru Street, Greenville, South Carolina 29601 within (30) days
after service hereof, exclusive of the day of such service. If you fail to answer within that time,
the Plaintiff will apply to the Court for relief demanded herein.
          .

                                             Respectfully Submitted,

                                             s/ C. Daniel Pruitt
                                             Bar # 66497
                                             Attorney for Plaintiff
                                             300 Pettigru Street
                                             Greenville, South Carolina 29601
                                             (864) 232-4273
                                             danlaw@bellsouth.net


Dated: October 1, 2020
Greenville, South Carolina
      3:21-cv-00590-JFA        Date Filed 02/26/21       Entry Number 1-1        Page 2 of 9




                                                                                                        ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
STATE OF SOUTH CAROLINA                               IN THE COURT OF COMMON PLEAS
KERSHAW COUNTY                                        FILE NO:

 ALLSTATE INSURANCE COMPANY A/S/O
 PAUL AND MARY HAYES

          Plaintiff,
                                                                     COMPLAINT
    vs.


 KOHLER CO., LSP PRODUCTS GROUP,
 INC.

           Defendants.




          NOW COMES Plaintiff, Allstate Insurance Company, A/S/O Paul and Mary Hayes

(hereinafter “Plaintiff” or “Hayes”), by and through undersigned counsel and complaining of the

Defendant, Kohler Co. (hereinafter “Defendant” or “Kohler”), Defendant LSP Products Inc.,

(hereinafter “Defendant” or “LSP”), and alleges and states:



                                            PARTIES

1. Plaintiff is a foreign corporation authorized to issue property insurance policies in the state of

   South Carolina and at all times insured a home owned by Paul and Mary Hayes located 1784

   Sailing Club Rd, Camden, South Carolina 29020.

2. Plaintiff is informed and believes that Defendant Kohler Co., is incorporated in the State of

   Wisconsin, with its principal place of business at 444 Highland Drive, Kohler, Wisconsin

   53044. Defendant Kohler may be served with process by serving its Registered Agent,

   Herbert V. Kohler Jr. at the same address.
      3:21-cv-00590-JFA       Date Filed 02/26/21     Entry Number 1-1        Page 3 of 9




                                                                                                    ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
3. Plaintiff is informed and believes that Defendant LSP Products Group, Inc. is incorporated in

   the State of Texas with the principal place of business at 2727 Chemsearch Blvd, Irving

   Texas, 75062. Defendant LSP can be served with process by serving its Registered Agent,

   Russell Price at the same address.



                               JURISDICTION AND VENUE



4. This Court has personal jurisdiction over Defendants in that Defendants have availed

   themselves to personal jurisdiction of South Carolina by manufacturing products and placing

   them in the stream of commerce and which reached a resident of South Carolina. In addition,

   Plaintiff is informed and believes that Defendant Kohler conducts business in the State of

   South Carolina.

5. This Court has subject matter jurisdiction in that the subject property is located in Kershaw

   County and the acts or omissions of the Defendants resulted in damages to property located

   in Kershaw County. The amount in controversy is in excess of $7,500.

6. Venue is proper in this Court in that Kershaw County is the county which has the most

   substantial part of the alleged acts or omissions giving rise to this cause of action occurred

   and, upon information and belief, the Defendants conducted or conduct business in Kershaw

   County, South Carolina.

                                         COMMON FACTS

7. At all times relevant hereto, Plaintiff insured Paul and Mary Hayes (hereinafter “Insured” or

   “Hayes”), owned a residence located at 1784 Sailing Club Rd., Camden SC                29020

   (hereinafter “Property” or “Home”).
      3:21-cv-00590-JFA       Date Filed 02/26/21       Entry Number 1-1       Page 4 of 9




                                                                                                      ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
8. Plaintiff issued a policy of insurance (“Policy”) to Hayes for the Property and contents

   therein. Pursuant to the terms of the Policy, Allstate is contractually and equitably subrogated

   to the rights of Hayes.

9. On or about September 5, 2019 a water supply line (“Water Supply Line”) burst under a sink

   in the Home and released water causing water damages to the interior of the Home.

10. Plaintiff is informed and believes that the Water Supply Line released the water due to a

   rupture of the inner elastomeric hose which accumulated minerals and salts and was not able

   to withstand the standard water pressure resulting in an uncontrolled release of water.

   (“defect”).

11. Plaintiff is informed and believes and thereupon alleges that the Water Supply Line was sold

   with a faucet sold and or manufactured by Defendant Kohler.

12. Plaintiff is informed and believes that Water Supply Line was sold and or manufactured by

   Defendant LSP and supplied to Defendant Kohler.

13. Pursuant to the terms of the Policy, Plaintiff paid Hayes in excess of $7,500.00 for the

   damages incurred.

14. As a direct and proximate result of the acts and omissions of Defendants as alleged herein,

   Plaintiff suffered damages in excess of $7,500.00.

        COUNT I - NEGLIGENCE AGAINST DEFENDANTS LSP PRODUCTS AND

                                          KOHLER CO.



15. Plaintiff hereby incorporates paragraphs 1 through 14 as if fully stated herein. Defendants

   owed a duty of care to Hayes to manufacture and or sell a Water Supply Line that would not

   fail and cause damage to the subject Property.
      3:21-cv-00590-JFA        Date Filed 02/26/21       Entry Number 1-1        Page 5 of 9




                                                                                                    ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
16. Upon information and belief, Defendants breached their duty of care to Hayes by designing,

   manufacturing, and distributing the Water Supply Line with the above-described defect(s) or

   other defects which may be discovered in the pendency of this action.

17. Defendants owed a duty of care to Hayes to warn of known defects or conditions in the

   Water Supply Line which could cause damages.

18. Upon information and belief, Defendants breached thier duty of care to Hayes by designing,

   manufacturing, and distributing the Water Supply Line with the above-described defect(s) or

   other defects and failing to warn Hayes of the defects after they became known to

   Defendants.

19. As a direct and proximate result of Defendants’ negligence, Hayes’s Property was damaged

   by water and Plaintiff incurred damages in an amount in excess of $7,500.00.

20. WHEREFORE, Plaintiff requests that this Court enter judgment against the Defendants in an

   amount in excess of $7,500.00.

         COUNT II - COUNT FOR BREACH OF EXPRESS WARRANTY AGAINST

                        DEFENDANTS LSP PRODUCTS AND KOHLER



21. Plaintiff hereby incorporates paragraphs 1 through 20 as if fully stated herein.

22. Defendants negligently manufactured and sold a defective Water Supply Line which caused

   damages to the subject Property.

23. Plaintiff is informed and believes that in the course of Hayes’s purchase of the Water Supply

   Line from Defendants that Defendants extended to Hayes or former Home owner an express

   warranty, warranting that the Water Supply Line would be free of defects in materials and/or
      3:21-cv-00590-JFA        Date Filed 02/26/21       Entry Number 1-1        Page 6 of 9




                                                                                                    ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
   manufacturing and/or would be merchantable and/or fit for the particular purpose for which it

   was sold, and Hayes reasonably relied upon such warranty.

24. The water damage was the result of a defect of the Water Supply Line in the course of its

   ordinary use.

25. The Water Supply Line contained these defect(s) when it left Defendants’ possession and

   control.

26. Hayes used the Water Supply Line for its intended purpose and/or for a purpose that was

   reasonably foreseeable by Defendants.

27. Defendants breached their express warranty to Hayes by supplying Hayes with a defective

   Water Supply Line as described herein.

28. As a direct and proximate result of the breach of express warranty set forth above, Plaintiff

   suffered damages in excess of $7,500.00.

29. WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for an

   amount in excess of $7,500.00.

        COUNT III - COUNT FOR BREACH OF IMPLIED WARRANTY AGAINST

                        DEFENDANTS LSP PRODUCTS AND KOHLER

30. Plaintiff hereby incorporates paragraphs 1 through 30 as if fully stated herein.

31. Defendants manufactured and sold a defective Water Supply Line which caused damages

   to the subject Property.

32. Plaintiff is informed and believes that in the course of Hayes’s purchase of the Water Supply

   Line from Defendants, Defendants extended to Hayes of former Home owner an implied

   warranty, warranting that the Water Supply Line would be free of defects in materials and/or
      3:21-cv-00590-JFA         Date Filed 02/26/21      Entry Number 1-1        Page 7 of 9




                                                                                                       ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
   the manufacturing process and/or would be merchantable and/or fit for the particular purpose

   for which it was sold, and Hayes reasonably relied upon such warranty.

33. The water damage was the result of a defect in the Water Supply Line in the course of its

   ordinary use.

34. The Water Supply Line contained faulty materials or was improperly manufactured or had

   other defects such that it failed.

35. The Water Supply Line contained the Defect(s) when it left the Defendants’ possession and

   control.

36. Hayes used the Water Supply Line for its intended purpose and/or for a purpose that was

   reasonably foreseeable by Defendants.

37. Defendants breached the above warranties by supplying Hayes with a defective Water

   Supply Line as described herein.

38. As a direct and proximate result of the breaches of warranty set forth above, Plaintiff suffered

   damages in excess of $7,500.00.

   WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for an

   amount in excess of $7,500.00.

                        COUNT IV- COUNT FOR FAILURE TO WARN

39. Plaintiff hereby incorporates paragraphs 1 through 39 as if fully stated herein.

40. Defendants manufactured, sold and distributed the Water Supply Line and placed it into the

   stream of commerce.

41. Plaintiff is informed and believes that in the course of Hayes’ purchase or former Home

   owner’s purhcase of the Water Supply Line from Defendants, the Defendants failed to warn
      3:21-cv-00590-JFA        Date Filed 02/26/21      Entry Number 1-1        Page 8 of 9




                                                                                                      ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
   consumers that the Water Supply Line could fail for a variety of defects and or reasons and

   cause property damages.

42. In addition, Plaintiff is informed and believes and thereupon alleges that prior to the subject

   incident that Defendants knew or should have known that the Water Supply Line had the

   subject defect because it was on notice of other similar failures and that Defendants failed to

   notify consumers like the Hayes that the Water Supply Line could suffer corrosion and not be

   able to withstand standard water pressure and cause water damages.

43. As a direct and proximate result of these failures to warn and others which might be

   discovered during the pendency of this action, Plaintiff suffered damages in excess of

   $7,500.00.

44. WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

   Defendants for an amount in excess of $7,500.00.

                                       RELIEF REQUESTED

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants on

   all and any counts as set forth above for:

       (a) An amount in excess of $7,500.00;


       (b) Such other incidental and consequential damages as may be proven at Trial;


       (c) For pre-verdict interest and/or post-verdict interest as allowed by law;


       (d) For costs allowed by law;


       (e) For attorney’s fees allowed by law;


       (f) For any other fees allowed by law; and
     3:21-cv-00590-JFA        Date Filed 02/26/21      Entry Number 1-1        Page 9 of 9




                                                                                             ELECTRONICALLY FILED - 2020 Oct 01 8:40 AM - KERSHAW - COMMON PLEAS - CASE#2020CP2800850
       (g) For such other and further relief as the Court deems just and proper.




                                             Respectfully Submitted,

                                             s/ C. Daniel Pruitt
                                             Bar # 66497
                                             Attorney for Plaintiff
                                             300 Pettigru Street
                                             Greenville, South Carolina 29601
                                             (864) 232-4273
                                             danlaw@bellsouth.net


Dated: October 1, 2020
Greenville, South Carolina
